MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                             Oct 05 2016, 8:20 am
regarded as precedent or cited before any                             CLERK
court except for the purpose of establishing                      Indiana Supreme Court
                                                                     Court of Appeals
the defense of res judicata, collateral                                and Tax Court


estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Lewis Eric Maudlin                                       Andrew C. Ozete
Salem, Indiana                                           Frederick R. Folz
                                                         Bamberger, Foreman, Oswald and
Leanna Weissmann                                         Hahn, LLP
Lawrenceburg, Indiana                                    Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re: Petition of Wiper                                 October 5, 2016
Corporation for Tax Deed                                 Court of Appeals Case No.
                                                         87A01-1512-MI-2335
Wiper Corporation,                                       Appeal from the Warrick Circuit
Appellant-Petitioner/Cross-Appellee,                     Court
                                                         The Honorable Greg A. Granger,
        v.                                               Judge
                                                         Trial Court Cause No.
Patricia Godwin, Barbara                                 87C01-1008-MI-572
Sanders, Joseph Kaufman,
James Zwickel, Thad Fischer,
Trent Fischer, and Trina Fischer
Boden,
Appellees-Respondents/Cross-
Appellants



Crone, Judge.
Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016    Page 1 of 10
                                                  Case Summary
[1]   Wiper Corporation (“Wiper”) purchased property in Warrick County (“the

      Property”) owned by Patricia Godwin, Barbara Sanders, Linda Kaufman,

      James Zwickel, Thad Fischer, Trent Fischer, and Trina Fischer Boden

      (collectively “the Owners”) at a tax sale that was later invalidated by county

      officials. Wiper and the Owners became embroiled in a discovery dispute

      regarding the propriety of the notices that Wiper had mailed to the Owners.

      After a hearing, the trial court issued an order barring Wiper from claiming a

      refund and participating in the next sale. The order also directed Wiper to pay

      the Owners’ attorneys’ fees and costs, to be determined at a later hearing.


[2]   Wiper appealed the order, and the Owners cross-appealed. In their reply brief,

      the Owners argued for the first time that the order is not a final judgment and

      therefore the appeal should therefore be dismissed for lack of subject matter

      jurisdiction. We granted Wiper’s request to respond to the Owners’ reply brief.

      In their response to Wiper’s request, the Owners argued that Wiper’s appeal is

      frivolous or in bad faith and requested appellate attorneys’ fees. We dismiss the

      appeal and deny the Owners’ request for fees.


                                     Facts and Procedural History 1
[3]   In 2007, the Property was conveyed to the Owners by trustee’s deed, which lists

      the Owners’ mailing address as James’s address in Tennessee and indicates that



      1
          We refer to the Owners and others by first name for clarity’s sake.


      Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016   Page 2 of 10
      tax statements should be sent to that address. The Owners did not pay the 2008

      or 2009 property taxes. In July 2010, the auditor mailed a tax sale notice to the

      Owners at the Tennessee address. The certified mail receipt was signed by

      someone with no interest in the Property. In September 2010, Wiper’s

      president, Vinod Gupta, purchased the Property at a tax sale and assigned the

      tax sale certificate to Wiper. Vinod’s son Vivek was Wiper’s attorney during

      the tax sale proceedings. In March 2011, Vinod mailed redemption notices to

      the Owners at the Tennessee address. The notices were returned as not

      deliverable as addressed/unable to forward. In June 2011, at Linda’s husband’s

      request, the auditor’s office updated its records for the Property to reflect

      Patricia’s address in Colorado. The Owners were not informed of the tax sale

      proceeding. In November 2011, after the redemption period expired, Wiper

      petitioned for a tax deed and mailed notices to the Owners at the Tennessee

      address. The notices were returned as not deliverable as addressed/unable to

      forward. Later that month, the Owners independently learned about the tax

      sale and filed an objection to Wiper’s petition, alleging that Wiper had failed to

      give them proper notice.


[4]   In April 2012, the auditor and treasurer summarily declared the tax sale invalid.

      Meanwhile, a discovery dispute was brewing between the Owners and Wiper

      regarding the propriety of Wiper’s notices. In May 2012, the Owners filed a

      motion to compel compliance with discovery and a motion for attorney’s fees.

      In October 2012, after soliciting submissions from the parties, the trial court

      issued an order that reads in relevant part as follows:


      Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016   Page 3 of 10
               The Court, being duly advised, and based upon the pleadings of
               record issues the following findings as follows in relation to each
               of the following issues:

               1. Issue One: What amount, if any, of refund is Wiper entitled
               to in relation to this matter?[ 2]

               2. Issue Two: Should Wiper and Vinod Gupta be barred from
               participating in the next tax sale in this County?[ 3]

               It is Ordered, Adjudged and Decreed that the Hearing Issues are
               the only issues remaining before the Court. All other issues
               previously raised, other than as may be necessary in relation to
               the enforcement of the terms of this Order, are moot and shall
               not be addressed further by any party.


      Appellant’s App. at 426.


[5]   The court set the hearing for January 14, 2013. The parties agreed to continue

      the hearing to March 6. In February, Wiper filed a motion to determine and

      order refund and motion to quash a subpoena requiring it to appear for a

      deposition. The trial court denied the motion to quash, and Vinod was deposed




      2
        See Ind. Code § 6-1.1-25-10 (2012) (“If, before the court issues an order directing the county auditor to issue
      a tax deed to a tract or item of real property …, it is found by the county auditor and the county treasurer that
      the sale was invalid, the county auditor shall refund: (1) the purchase money and all taxes and special
      assessments on the property paid by the purchaser… after the tax sale plus six percent (6%) interest per
      annum; and (2) [certain costs]; from the county treasury to the purchaser ….”).
      3
        See Ind. Code § 6-1.1-25-4.6 (2012) (providing that if “the court refuses to enter an order directing the
      county auditor to execute and deliver the tax deed because of the failure” of a tax deed petitioner to fulfill the
      statutory notice requirement, “the court shall order the return of the amount, if any, by which the purchase
      price exceeds the minimum bid on the property [at the tax sale] minus a penalty of twenty-five percent (25%)
      of that excess. The petitioner is prohibited from participating in any manner in the next succeeding tax sale
      in the county under IC 6-1.1-24.”).

      Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016               Page 4 of 10
      on February 18. On February 25, Wiper filed a withdrawal of its petition for

      tax deed. On March 1, the Owners filed a motion to continue the hearing,

      asserting that “depositions of additional witnesses [were] necessary” because

      Vinod did not know when the county records were searched to determine the

      Owners’ proper address, among other things. Id. at 538. The trial court

      continued the hearing to a “date to be determined after depositions.” Id. at 543.

      In May 2013, the Owners deposed Vivek, who invoked the attorney-client

      privilege in response to certain questions.


[6]   The next relevant entry in the chronological case summary was not made until

      March 18, 2015, when the trial court set the hearing for May 6. On May 6, the

      hearing was reset to July 22. On that date, the hearing was finally held by a

      different judge than the one who issued the October 2012 order. Vinod and

      Vivek did not personally appear. In his opening statement, the Owners’

      attorney proclaimed,


              This is a matter about the refund due in a tax sale case. [N]ot
              just the issue of whether or not [Wiper] provided proper notice as
              implicated but we’ll show today that not only was proper notice
              not given but that Wiper Corporation is engaged in fraud upon
              this tribunal that must be addressed. We will show that it knew it
              did not send correct notice to my clients. We will […] show that
              they knowingly […] filed a false verified petition in this cause.
              We will show that Wiper filed a false affidavit in this cause. We
              will show that Wiper actively hid the evidence of its complicity in
              this cause. We will show that Wiper has improperly asserted the
              attorney/client privilege to further obscure the evidence in this
              cause.



      Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016   Page 5 of 10
      Tr. at 5.


[7]   Wiper’s attorney replied, “Today we’re only here on two issues. We’re not

      here on fraud. We’re not here on attorney’s fees. We’re not here on noticing.

      We are here simply according to the Court’s Order which has not been set

      aside, […] there’s been [no] Motion to Correct Error. It has not been

      overturned.” Id. at 7. He further stated, “For some reason, [the Owners] have

      run this through the Court. Racked up absorbent [sic] attorney’s fees since

      April 27th, 2012. In every other Court case in the state this has been resolved.

      [Y]ou will not find a case that has gone through the Court of Appeals.” Id. at 8.

      During the hearing, Wiper’s attorney objected on relevance grounds to evidence

      that allegedly pertained to issues other than those stated in the October 2012

      order.


[8]   On December 1, 2015, the trial court issued an order finding that Wiper had

      knowingly failed to comply with the statutory notice requirements and made

      false statements during discovery and in its petition for tax deed; that Wiper

      presented no evidence that it was entitled to a refund, any claim was barred by

      the doctrine of unclean hands, and its purchase money shall be applied to the

      Owners’ tax obligations on the Property; that Wiper and Vinod were barred

      from participating in the next tax sale; and that “Wiper brought this action on a

      claim that was frivolous, unreasonable, or groundless and/or continued to

      litigate this action after Wiper’s claim became frivolous, unreasonable, or

      groundless” and therefore the Owners were entitled to attorneys’ fees and costs



      Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016   Page 6 of 10
       under Indiana Code Section 34-52-1-1. Appellant’s App. at 41. In its order, the

       court set an evidentiary hearing on fees and costs for January 28, 2016.


[9]    Wiper appealed, and the Owners cross-appealed, claiming that the trial court

       erred in not imposing sanctions against Vivek and in deeming moot certain

       issues regarding Wiper’s conduct. Wiper filed a reply brief. The Owners then

       filed a reply brief and asserted for the first time that the order is not a final

       judgment and therefore the appeal should be dismissed for lack of subject

       matter jurisdiction. Wiper requested, and we granted, permission to file a

       response to the Owners’ reply brief. In their response to Wiper’s request, the

       Owners asserted that Wiper’s appeal is frivolous or in bad faith and requested

       appellate attorneys’ fees under Indiana Appellate Rule 66(E).


                                      Discussion and Decision

       Section 1 – The trial court’s order is not a final judgment, and
          therefore we must dismiss this appeal for lack of subject
                             matter jurisdiction.
[10]   Article 7, Section 6 of the Indiana Constitution provides that the Court of

       Appeals “shall exercise appellate jurisdiction under such terms and conditions

       as the Supreme Court shall specify” by rule. Indiana Appellate Rule 5(A)

       provides that this Court has jurisdiction in all appeals from final judgments. A

       judgment is final if “it disposes of all claims as to all parties” or if the trial court

       in writing expressly determines under Trial Rule 54(B) that there is no just

       reason for delay and expressly directs the entry of judgment under Trial Rule

       54(B) as to fewer than all the claims or parties. Ind. Appellate Rule 2(H).

       Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016   Page 7 of 10
       Whether an order is a final judgment governs our subject matter jurisdiction.

       Georgos v. Jackson, 790 N.E.2d 448, 451 (Ind. 2003). 4


                Neither the parties nor the trial court can confer appellate
                jurisdiction over an order that is not appealable either as a final
                judgment or under Trial Rule 54(B). To the contrary, the lack of
                appellate jurisdiction can be raised at any time, and if the parties
                do not question subject matter jurisdiction, the appellate court
                may consider the issue sua sponte.


       Id.


[11]   The Owners assert that the trial court’s order is not a final judgment for

       purposes of Appellate Rule 5(A) because it does not fix the amount of

       attorney’s fees and costs that Wiper must pay and in fact reserves that issue for

       a future hearing. We agree. 5 See Clark v. Atkins, 489 N.E.2d 90, 99 (Ind. Ct.

       App. 1986) (holding that order awarding attorney’s fees was not final judgment

       because amount of fees had not been set), trans. denied, overruled on other grounds

       by Baxendale v. Raich, 878 N.E.2d 1252 (Ind. 2008). Also, the order does not

       expressly direct entry of judgment under Trial Rule 54(B). Therefore, we must

       dismiss this appeal for lack of subject matter jurisdiction.




       4
         Consequently, we are unpersuaded by Wiper’s reliance on Adoption of O.R., 16 N.E.3d 965 (Ind. 2014), in
       which our supreme court held that “the untimely [i.e., belated] filing of a Notice of Appeal is not a
       jurisdictional bar precluding appellate review.” Id. at 967-68. Nothing in O.R. suggests that we may exercise
       jurisdiction over a prematurely filed appeal from a judgment that is not yet final.
       5
         We also agree with the Owners’ assertion that Wiper “does not properly seek appeal of an appealable
       interlocutory order” pursuant to Indiana Appellate Rule 14. Owners’ Reply Br. at 12 n.1.

       Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016           Page 8 of 10
          Section 2 – Wiper’s appeal is neither frivolous nor in bad
       faith, and therefore we deny the Owners’ request for appellate
                               attorneys’ fees.
[12]   The Owners also request appellate attorneys’ fees under Appellate Rule 66(E),

       which states, “The Court may assess damages if an appeal, petition, or motion,

       or response, is frivolous or in bad faith. Damages shall be in the Court’s

       discretion and may include attorneys’ fees. The Court shall remand the case for

       execution.” The Owners cite no authority for their suggestion that Wiper’s

       appeal is frivolous or in bad faith simply because the order is not a final

       judgment. In fact, the Owners themselves apparently assumed that the order

       was a final judgment when they filed their appellees’ brief; it was not until after

       Wiper filed its reply brief that the Owners raised the jurisdictional issue.


[13]   The Owners also claim that Wiper’s appeal is frivolous or in bad faith because

       its arguments regarding the legal sufficiency of its notices are “utterly devoid of

       all plausibility.” Owner’s Response at 10. We disagree. And even if those

       arguments are ultimately unsuccessful, Wiper may prevail on its arguments that

       the trial court had no statutory or other legal basis for denying it a refund, 6

       applying its purchase money to the Owners’ tax obligations on the Property,




       6
        The order cites no authority for the proposition that the equitable doctrine of unclean hands may be used to
       deny a refund prescribed by statute.



       Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016           Page 9 of 10
       barring Wiper and Vinod from participating in the next tax sale, 7 and

       considering and deciding issues other than the two specified in the October

       2012 order. The success of these arguments may have some bearing on the

       success of Wiper’s argument that the Owners are not entitled to attorneys’ fees

       under Indiana Code Section 34-52-1-1. 8 In sum, we cannot conclude that

       Wiper’s appeal is frivolous or in bad faith, and therefore we deny the Owners’

       request for fees.


[14]   Dismissed.


       Kirsch, J., and May, J., concur.




       7
         As indicated above, Indiana Code Section 6-1.1-25-4.6(d) states that a tax deed petitioner is prohibited from
       participating in the next tax sale if “the court refuses to enter an order directing the county auditor to execute
       and deliver the tax deed” because the petitioner failed to fulfill the statutory notice requirements. Here, the
       auditor and treasurer invalidated the tax sale and Wiper withdrew its petition for tax deed long before the
       trial court issued its order.
       8
         Wiper asserts that “the county’s invalidation of the tax sale mooted all litigation with the exception of
       Wiper’s refund. Thus Owners[’] decision to expend money on continued litigation came at their own risk
       and did not entitle them to repayment of attorney fees by Wiper.” Wiper’s Response at 13. Although we do
       not condone any misconduct on Wiper’s part, the record suggests that the Owners’ counsel may have been
       more concerned with making an example of (and recovering fees from) Wiper than with promptly resolving
       the tax sale dispute on their clients’ behalf. See Appellant’s App. at 392 (Owners’ June 2012 response to
       Wiper’s opposition to Owners’ motion to set hearing on motion to compel: “Given that Wiper and/or its
       principals are participants in Tax Sales with some regularity in multiple jurisdictions throughout the State of
       Indiana, including Warrick County, Indiana, it is critical that Wiper, like a bad mortgage servicer, be called
       to task and held to account for filing a false Affidavit in this case and to be deterred from future attempts to
       do so.”).

       Court of Appeals of Indiana | Memorandum Decision 87A01-1512-MI-2335 | October 5, 2016              Page 10 of 10